Citation Nr: 0831006	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2004, for the grant of service connection for type II, 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for type II, diabetes mellitus was received by VA on January 
22, 2004.

2.  The veteran's type II, diabetes mellitus was initially 
diagnosed on December 19, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 22, 
2004, for the grant of service connection for type II, 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, letters dated 
in February 2004, May 2004, June 2004, and July 2004 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

The veteran seeks an earlier effective date for the grant of 
service connection for type II, diabetes mellitus.  
Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
or receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(ii).  If the award of compensation is due to a 
liberalizing change in the law or an administrative issue, 
the effective date of the award shall be fixed in accordance 
with the facts, but shall not be earlier than the date of the 
change in the law.  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  38 C.F.R. § 
3.114(a)(1).  If a claim is reviewed at the claimant's 
request more than one year after the effective date of the 
law, the effective date of the award may be one year prior to 
the date of receipt of such request, if the veteran met all 
the criteria of the liberalizing law or issue at that time.  
38 C.F.R. § 3.114(a)(3).  The effective date for which 
diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure is May 8, 
2001.  Liesegang v. Secretary of Veterans Affairs, 312 F.3d 
1368, 1378 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the effective date of an 
award of direct service connection shall be either the date 
of receipt of the claim, or date entitlement arose, whichever 
is later.  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2007).

The effective date of benefits for disabilities or death 
caused by herbicide exposure is also determined by the 
codification of the holding in Nehmer v. United States 
Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  
The effective date of a grant of service connection for a 
disability or death caused by a condition presumptively 
associated with herbicide exposure is governed by Nehmer, as 
codified in 38 C.F.R. § 3.816.  In order to be covered by 
this regulation, the appellant must be a Nehmer class member.  
A Nehmer class member is defined as a Vietnam veteran who has 
a covered herbicide disease; or a surviving spouse, child, or 
dependent parent of a deceased Vietnam veteran who died from 
a covered herbicide disease.  Diabetes mellitus type 2 is 
considered to be covered herbicide disease.  38 C.F.R. 
§ 3.816(b).  Accordingly, the veteran is a Nehmer class 
member for the purposes of 38 C.F.R. § 3.816.

If a Nehmer class member's claim for disability compensation 
was denied by VA between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided 
in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 38 
C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  A claim will 
be considered a claim for compensation for a particular 
covered herbicide disease if: (i) the claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disease; or 
(ii) VA issued a decision on the claim, between May 3, 1989, 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).

If the class member's claim was received within one year from 
the date of the class member's separation from service, the 
effective date of the award shall be the day following the 
date of the class member's separation from active service.  
38 C.F.R. § 3.816(c)(3).

If the requirements of 38 C.F.R. § 3.816(c)(1) and 38 C.F.R. 
§ 3.816(c)(2) are not met, the effective date of the award 
will be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400 (2007).  38 C.F.R. § 3.816(c)(4).

The veteran's claim was received by VA on January 22, 2004.  
There is no evidence of record that the veteran filed a 
formal or informal claim before that date.  
In this case, VA did not deny compensation for the covered 
herbicide disease between September 25, 1985 and May 3, 1989.  
38 C.F.R. § 3.816(c)(1).  Furthermore, the veteran's claim 
was not received within one year from the date of the 
veteran's separation from service.  38 C.F.R. § 3.816(c)(3).  
Accordingly, 38 C.F.R. § 3.816(c)(1) and (c)(3) are not 
applicable to the issue on appeal.

Diabetes mellitus, type 2, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001.  The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001.  See Liesegang, 
312 F.3d 1368.  Accordingly, if the veteran's claim was 
received between May 3, 1989 and May 8, 2001, the effective 
date must be the date of the claim.  In this case, the 
veteran's claim was received by VA on January 22, 2004.  As 
such, none of the requirements of Nehmer have been met and 
therefore the effective date of the award shall be determined 
in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(c)(4).

In order to be awarded an effective date one year prior to 
the date of the veteran's claim pursuant to the provisions of 
38 C.F.R. § 3.114 regarding liberalizing legislation, the 
evidence must show that the veteran met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The eligibility 
criteria include a diagnosis of the claimed disorder.

There are numerous medical records which provide diagnoses of 
diabetes mellitus type 2.  The earliest is dated January 3, 
2002 and provides an assessment of "diabetes."  
Subsequently, an October 2004 letter from a private medical 
examiner stated that the veteran was first diagnosed with 
diabetes mellitus on December 19, 2001.  As such, the record 
does not show that diabetes mellitus existed from May 8, 
2001, the effective date of the liberalizing legislation.  
Accordingly, an effective date earlier than January 22, 2004, 
for the grant of service connection for type II, diabetes 
mellitus is not warranted under the provisions of 38 C.F.R. § 
3.114.

Thus, the provisions of 38 C.F.R. § 3.400 are controlling and 
the effective date of the award of disability compensation, 
in conjunction with a grant of entitlement to service 
connection on a presumptive basis, shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii).  In this case, the veteran's claim was 
received on January 22, 2004 and entitlement arose on 
December 19, 2001, the date of the veteran's earliest 
diagnosis of diabetes mellitus.

Therefore the proper effective date for the grant of service 
connection for type II, diabetes mellitus is January 22, 
2004.  Accordingly, an effective date earlier than January 
22, 2004 for service connection for type II, diabetes 
mellitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


An effective date earlier than January 22, 2004, for the 
grant of service connection for type II, diabetes mellitus is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


